Exhibit 10.83

 

EXTENSION OF MATURITY DATE OF CONVERTIBLE DEBENTURE

 

This Extension of Maturity Date of Convertible Debenture (“Extension”) is by and
between the individual or entity named on an executed counterpart of the
signature page hereto (such signatory is referred to as “Holder”) and OmniComm
Systems, Inc., a Delaware corporation (“Maker”) and is entered into as of the
day the Holder executes a copy of this Extension.

 

WHEREAS, Maker has delivered to Holder that certain 12% Convertible Debenture
Series 08-04 of the Maker (“Convertible Debenture”) dated December 16, 2008 in
the aggregate to the Holder in the principal of $160,000.

 

WHEREAS, the Maturity Date of the Convertible Debentures, as that term is
defined in the Convertible Debenture, is January 1, 2016, and all principal due
thereunder remains unpaid as of the date hereof.

 

WHEREAS, the parties have agreed to extend the Maturity Date.

 

WHEREAS, Holder has all requisite power, authority, and capacity to enter into
this Extension and to extend the Maturity Date of the Convertible Debenture.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, Holder and the Maker hereby agree as follows:

 

 

1.

Recitals. The foregoing recitals are true and correct.

 

 

2.

Extension of Maturity Date. The Maturity Date is hereby extended to April 01,
2017.

 

 

3.

No Other Changes. Except as specifically set forth herein, all other terms and
conditions of the Convertible Debenture remain in full force and effect.

 

 

4.

Warrants Extension. Maker hereby agrees to extend the expiration date on the
Warrants issued in connection with the Convertible Debenture on December 16,
2008, which were previously scheduled to expire on January 1, 2016. The new
expiration date is April 01, 2017.

 

IN WITNESS WHEREOF, this Extension of Maturity Date of Convertible Debenture is
executed as of the day and date the Holder executes a copy of this Extension.

 

 

 

OmniComm Systems, Inc.

 

 

 

 

 

            By: /s/ Thomas E. Vickers       Thomas E. Vickers  

 

 

Chief Financial Officer

 

 

[HOLDERS SIGNATURE PAGE FOLLOWS]

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.83 

 

[EXTENSION OF MATURITY DATE OF CONVERTIBLE DEBENTURE SIGNATURE PAGE]

 

IN WITNESS WHEREOF, the undersigned represents that it has caused this extension
of Maturity Date of Convertible Debenture and Warrants to be duly executed on
its behalf (if an entity, by one of its officers thereunto duly authorized) as
of the date written below.

 

 

 

HOLDER:

 

 

 

 

 

 

 

 

Guus van Kesteren

 

 

Printed Name of Holder

 

 

 

 

 

 

 

 

 

 

 

By: /s/ Guus van Kesteren

 

 

(Signature of Holder or Authorized Person)

 

                          Printed Name and Title if Authorized Person          
            May 1, 2015     Date  

 

 